Citation Nr: 0202292	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  95-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for paranoid type 
schizophrenia, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  

(The issue of whether clear and unmistakable error (CUE), as 
defined by 38 C.F.R. 3.105(a) (2001), was made in a May 11, 
1944 rating decision, wherein the RO reduced the evaluation 
for dementia praecox from 70 percent to 30 percent is 
addressed in a separate decision)  


REPRESENTATION

Veteran represented by:	The veteran's spouse


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
April 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC).  

This case has been previously remanded by the Board in July 
1998 and August 1999.  Oral testimony was provided before the 
undersigned Members of the Board in Fort Harrison, Montana in 
June 1999 and via VideoConference in October 2001, 
transcripts of which have been associated with the claims 
file.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  Neither the previous or amended regulations pertaining to 
evaluation of schizophrenia are more favorable to the 
veteran.  

3.  The probative medical evidence establishes that the 
veteran's paranoid type schizophrenia is in remission.  

4.  The probative medical evidence has established that the 
veteran's paranoid type schizophrenia is not manifested by 
occupational and social impairment in most areas due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression; impaired impulse control; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; inability to establish 
and maintain effective relationships.  

5.  The veteran's service-connected paranoid schizophrenia 
does not prevent him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for paranoid type schizophrenia have not been met.  
38 U.S.C.A. §§ 1155 (West 1991), 5107(b) (West Supp. 2001); 
38 C.F.R. §§  3.102, 4.3, 4.132, Diagnostic Code 9203 
(effective prior to November 7, 1996); 38 C.F.R. §§ 3.102, 
4.3, 4.130, Diagnostic Code 9203; 61 Fed. Reg. 52,695-52,702 
(Oct. 8, 1996) (effective November 7, 1996).  

2.  The criteria for a TDIU evaluation due to service-
connected paranoid schizophrenia have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  That is, he has been provided with notice of the 
previous and amended regulations pertaining to evaluation of 
mental disorders, and has been provided with notice of the 
laws and regulations pertaining to TDIU evaluations.  Through 
the various rating determinations issued during the pendency 
of the appeal, the RO provided an explanation as to why the 
evidence on file was not sufficient to allow for an 
evaluation higher than what had already been granted.  

In April 2001 the RO notified the veteran of the VCAA and 
advised him of the type of evidence needed to substantiate 
his claims.  This included a request to supply authorization 
for release of records from Dr. DT.  Therefore, the duty to 
notify has been complied with.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to obtain.  

As will be discussed below, the record shows that the veteran 
has received essentially no treatment for his paranoid 
schizophrenia.  VA treatment has been reported, and these 
records have been obtained.  

During the October 2001 hearing it was reported that the 
veteran had received treatment from Dr. DT in 1995.  Tr., p. 
6.  However, in a November 29, 1999 VA Form 21-4142, it was 
only reported that he received treatment from this physician 
in November 1994.  This record is already on file.  

In a subsequent VA Form 21-4142 it was indicated that the 
veteran had received treatment from Dr. DT on November 27, 
1999.  Pursuant to this form, the RO attempted to retrieve 
records from this physician without success.  The RO notified 
the veteran of this in the July 2000 SSOC.  

In the April 2001 VCAA notice the RO again advised the 
veteran that they had failed to obtain additional records 
from Dr. DT and advised him to submit such records or to 
authorize their release.  

In response, the veteran's spouse (also his Power of 
Attorney) indicated in an April 2001 VA Form 21-4142 that all 
evidence had already been submitted.  Thus, the Board finds 
that there is no further duty to assist with respect to 
records from Dr. DT.  38 U.S.C.A. 5103A(b) (West Supp. 2001).  

Similarly, the RO attempted to obtain private medical records 
from Barrett Memorial Hospital and from Dr. DHE, both of whom 
responded that they did not have records pertaining to the 
veteran.  The veteran was advised of this in the July 2000 
SSOC.  Because the veteran has not subsequently authorized 
the release of such records, the Board finds that there is no 
further duty to assist with respect to obtaining such 
records.  See id.  

There is no duty to obtain records from the Social Security 
Administration (SSA), because records already on file from 
this agency establish that it would not consider his claim 
for disability benefits because of his age; i.e., he was past 
retirement age.  Since such evidence indicates that no 
disability determination was made by the SSA, there is no 
reasonable possibility that obtaining additional records from 
the SSA would substantiate the veteran's claims, and the duty 
to assist therefore does not apply.  66 Fed. Reg. 45,631 (to 
be codified at 38 C.F.R. § 3.159(d)).  

Finally, the Board notes that three VA examinations have been 
conducted, most recently in May 2000.  The May 2000 VA 
examination adequately addressed the current manifestations 
of the veteran's paranoid schizophrenia and offered an 
assessment of its impact on his employability.  Previous VA 
examinations also offered assessments of the veteran's 
psychiatric disorder on his employability, as will be 
discussed below.  Because there is no indication that the 
veteran's paranoid schizophrenia has worsened or become 
active since the May 2000 VA examination, and because the May 
2000 VA examination thoroughly evaluated the veteran's 
symptoms and their impact on his employability, the Board 
finds that another VA examination is not required at this 
time.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  

Evaluation of Paranoid Schizophrenia and Entitlement to a 
TDIU Evaluation

Factual Background

Pertinent service medical records reveal that the veteran was 
diagnosed with dementia praecox while he was in the service.  
In November 1942 he attacked a shipmate with a monkey wrench, 
believed he was being persecuted, and that "they" were trying 
to steal his inventions.  Examination revealed impulsive and 
unpredictable behavior, auditory and visual hallucinations, 
and he claimed to be able to predict the future.  Insight and 
judgment were absent, and memory, attention, and 
comprehension were found to be impaired.  It was also noted 
that he was confused at times and disoriented, asocial, and 
preoccupied with his various inventions.  It was concluded 
that he was psychotic, "a menace," and was in need of 
institutional care.  He was determined to be unfit for 
service and was released.  It was also indicated that the 
"[p]robable future duration" was permanent.  The record 
indicates that he was discharged in April 1943.  

In April 1943 the veteran submitted a claim for compensation 
or pension.  He reported recently being hospitalized at the 
United States Public Health Service.  Another claim was 
submitted in December 1943.  

In May 1943 the RO received a notice from the United States 
Public Health Service noting that the veteran was discharged 
from their hospital in May 1943.  

The RO subsequently received multiple letters documenting 
that the veteran was hospitalized while he was still enlisted 
in the service.  

In February 1944 the RO granted service connection for 
dementia praecox, with the assignment of a 70 percent 
evaluation, effective July 13, 1943.  He was found to be 
incompetent.  

In May 1944 the RO reduced the evaluation for dementia 
praecox to 30 percent.  It was further reduced to 
noncompensable in November 1948, as a recent examination had 
found the disorder to be in remission.  

In September 1994 an informal claim for entitlement to an 
increased evaluation for schizophrenia was submitted.  

In December 1994 the RO received a variety of lay statements 
as well as a May 1991 VA hospitalization report.  This report 
documented the veteran as being clean and reasonably tidy, 
and that he sat quietly but responded appropriately to 
questions.  The veteran reported that his mood was cheerful 
most of the time.  There was no evidence of psychomotor 
impairment.  He reported being unemployed and that he would 
perform chores around the home and yard.  He also reported an 
interest in rock hunting.  

When performing a task, he reported that he would have 
trouble concentrating when interrupted; however, he reported 
that he was not irritable and denied any weeping or suicidal 
ideation.  No thought disorder or paranoid ideas were 
elicited.  Self-image was described as good.  Memory was 
intact.  

It was concluded that there was no evidence of psychosis at 
present with no social and industrial impairment.  

The veteran's spouse presumably inserted her own comments 
over the examination report, contending that the veteran did 
have memory problems and that he could not even remember his 
personal hygiene.  She further contended that he was 100 
percent disabled.  

Lay statements submitted at this time were from HEW (a cousin 
of the veteran) and the veteran's spouse.  HEW discussed the 
veteran's mental condition during service and noted that he 
was unable to work and was totally supported by his parents 
following his medical discharge from the service.  

The veteran's spouse contended that the veteran's memory and 
concentration were impaired since his discharge from the 
military.  She contended that his ability to work was 
impaired and that he had been taken care of by his parents.  
She also contended that the veteran's mental disorder had not 
been cured and that there was no cure for this disorder.  In 
another statement she also contended that the veteran's 
ability to relate to others was impaired; that he was unable 
to remember to take care of himself (including personal 
hygiene), fabricated stories and lied most of the time; was 
always in trouble with credit card debt; had memory problems 
and loss of concentration; would get mad at her for no reason 
at all; had sleeplessness; and had intermittent cold sweats 
and dizziness.  

In December 1994 the RO received a November 1994 examination 
report from Dr. DT, Ed.D, N.C.C., L.P.C., C.C.M.H.C.  During 
the evaluation the veteran reported that he had not worked in 
his lifetime.  He also talked about some mining claims he had 
been involved with.  He was noted as talking in a very 
suspicious manner during this portion of the conversation.  
He indicated in general that he was suspicious of the 
government.  

The veteran reported that his typical day started with his 
wife waking him up for him to take her to work.  He reported 
then going to the local bakery for coffee and donuts for two 
to three hours.  He reported that he would generally keep to 
himself unless someone approached him.  He reported studying 
his rock collection during the day, then picking his wife up 
from her job if he remembered.  During the evening he 
reported going to the local Town Pump Restaurant for a few 
hours then returning home to watch the news.  He reported 
some problems with sleeping but rated it as a two out of 
three, with three being the most satisfying sleep.  He also 
"listed" problems with memory, concentration, physical 
hygiene, and his temper at times.  

The examiner noted that the veteran spoke with a flat tone of 
voice in response to questions, showing no enthusiasm.  He 
was deemed to be of average intelligence.  While oriented in 
all spheres, it was noted that he seemed to lack 
concentration as the conversation continued.  Remote and 
recent memory seemed to be impaired, and speech revealed some 
suspiciousness.  It was thought that he seemed to exhibit a 
slight to moderate thought disorder.  

The examiner concluded that concentration skills seemed 
"extremely poor."  He further found that his physical hygiene 
had deteriorated significantly over the past few years 
"according to him and his wife."  It was thought that the 
symptoms had increased drastically during the last year or 
two, and his ability to drive seemed impaired, although it 
was acknowledged that he continued to drive.  

It was noted that the nature of the veteran's psychiatric 
disorder was never fully explored in the past because he was 
basically untreated throughout his lifetime.  The examiner 
concluded that the veteran could benefit from medication for 
his "schizophrenic like condition."  The diagnosis was 
undifferentiated schizophrenia.  

In December 1994 the veteran's spouse submitted another 
statement in which she essentially contended that the 
veteran's mental condition warranted a higher evaluation.  

In February 1995 a claim for a TDIU evaluation was submitted.  
In May 1995 a local hearing was conducted before the RO.  
During the hearing it was contended, in pertinent part, that 
the veteran's schizophrenia was active and had continued to 
be active for 50 years.  Tr., pp. 2-3.  It was contended that 
the veteran's schizophrenia was active because the veteran 
had never worked and was never an active part of the society 
that he lived in.  Tr., p. 3.  

It was noted that the veteran had not received psychiatric 
treatment, and the veteran's spouse stated that she did not 
believe in medication.  Thus, it was contended that the 
veteran's condition had not gone into remission because he 
had never received treatment.  Tr., pp. 3-4, 11.  

The veteran's spouse testified that the veteran had been 
unable to work since his release from the military because of 
his mental disability; needed regular aid and assistance; had 
poor personal hygiene; and behaved strangely and 
unpredictably.  Tr., pp. 6-7.  

The veteran testified that he enjoyed sawing rock and 
polishing rocks.  He reported driving some to the grocery 
store and that they sometimes went to restaurants.  Tr., p. 
15.  

In April 1995 the RO received multiple lay statements.  These 
statements discussed the veteran's mental health and 
occupational history.  Several them opined or indicated that 
he was unable to work because of his mental condition.  

In the April 1995 substantive appeal the veteran's spouse 
reiterated many of her previous contentions regarding the 
severity of the veteran's impairments.  She contended that 
his social and industrial judgment were impaired; that he had 
memory loss, very poor personal hygiene, and needed regular 
aid and attendance; was moody and irritable; and was 
psychotic.  (A July 2000 rating decision denied the claim for 
special monthly compensation based on the need for aid and 
attendance.  This matter is not before the Board at this 
time.  38 C.F.R. § 20.200 (2001)).  

In a June 1995 VA mental disorders examination report the VA 
examiner noted that he had examined the veteran in January 
1995, and had found no major psychiatric diagnosis, although 
there had been a history of one in the past.  

During the examination the veteran reported activities of 
daily living similar to those reported to Dr. DT.  In 
addition, he reported that a visitor would sometimes come by 
and help him with cutting rocks, and that he might talk to 
some people during the day.  He reported having dreams but 
denied major nightmares.  He reported last working 10 years 
prior as a janitor for two months but lost his job when the 
plant was closed down.  

The veteran reported that he and his wife were having more 
problems, i.e., the bills were "piling up."  He reported that 
he lived in the home his parents gave him and that he kept 
the place clean.  He also reported helping with the yard 
work, including working in the garden.  

The veteran's wife also talked with the examiner and reported 
that he could not remember things, had poor personal hygiene, 
and that needed to be prompted.  She reported that he was 
moody and irritable but not violent.  

On examination the veteran was dressed in jeans and a flannel 
shirt.  It was indicated previously in the report that he had 
also worn an "appropriate winter jacket."  He was described 
as pleasant and cooperative.  He did not appear to know the 
current date; he stated it was June 12 when in fact it was 
June 16.  

The veteran's affect was found to be appropriate and not 
nervous.  Insight was described as normal for a man of his 
age.  Judgment was found to be intact and he was described as 
knowing right from wrong.  The examiner concluded that there 
was no evidence on examination of a schizophrenia as was 
diagnosed by Dr. DT.  

It was concluded that the veteran had a history of psychotic 
episodes in the long past and that he had not had any medical 
treatment for a disorder of significance over the past 10 or 
15 years.  No major psychiatric symptomatology was found, but 
the veteran was found to have some limitations of 
socialization skills.  The examiner was unable to determine 
whether this limitation was due to his psychiatric condition 
or simply due to a lack of social skills.  

Under "Axis V," the VA examiner found the veteran to have 
some probable slight symptomatology of social problems as 
well as some possible concentration problems.  He was found 
to be functioning at a level of "70" for his age group.  

In August, September, and October 1995 the veteran's spouse 
submitted lengthy handwritten statements in which a variety 
of contentions were made.  In pertinent part, she contended 
that the veteran was unemployable and that his mental 
disability warranted a higher evaluation than what he was 
currently receiving.  She indicated that the veteran should 
be entitled to a TDIU evaluation because the veteran was 
entitled to benefits from the Social Security Administration 
(SSA).  She also recounted what she perceived to be a variety 
of misdeeds performed by VA at the expense of the veteran's 
well being.  Similar statements were subsequently submitted 
by the veteran's spouse on multiple occasions throughout the 
pendency of the appeal.  

In August 1997 a VA mental disorders examination was 
conducted.  The veteran initially indicated that he was in a 
difficult financial situation and noted that he had not been 
approved SSA benefits because he had not worked long enough.  

The examiner reported trying to imply to the veteran that he 
had social difficulties; however, the veteran contended that 
he got along well with people.  He did acknowledge that he 
tended to isolate himself.  

On examination the veteran was noted as being dressed in a 
long-sleeved cowboy shirt and was wearing a red hat.  On 
memory testing the veteran was able to remember all three 
items told to him two and a half minutes later with 
prompting.  On mathematical calculations, the examiner found 
that he appeared to be uncooperative and guessing.  The 
examiner found that he could distinguish right from wrong, 
and was able to present himself well enough to be understood 
and cooperate in the examination with the possible exception 
of the mathematical calculations.  His affect was depressed 
and he seemed to be somewhat resigned to the problems of 
growing older and dealing with financial problems.  

It was concluded that the veteran had a history of a 
psychotic episode in the past but that he had not had any 
major psychiatric treatment.  No specific diagnosis was made.  
Under "Axis V," the examiner found the veteran to have a 
limitation in social functioning as well as some memory 
problems.  He was found to be functioning in the "70 range" 
for his age group.  In terms of employability, the examiner 
noted that the veteran was 76, and found that his motivation 
and social skills would prevent him from working a full-time 
job at this particular stage of his life.  

In June 1998 the RO received the veteran's formal application 
for a TDIU evaluation.  It was indicated that he had never 
been employed, and that he had last attempted to obtain 
employment in 1950.  Submitted with this application was a 
notice to the veteran from the SSA.  This report established 
that the veteran had earned no income from 1954 through 1995.  
It also advised the veteran that he was old enough for 
retirement benefits, and that he therefore no longer 
qualified for disability benefits.  As a result, the SSA 
declined to give a benefit estimate.  It further noted that 
he did not have enough work credits to be eligible for 
retirement benefits.  

In June 1999 the RO received additional lay statements which, 
in pertinent part, reasserted that the veteran had been 
unable to work because of his mental condition.  

During the June 1999 hearing before the Board, the veteran 
contended that his mental disability rendered him 
unemployable, and that he had not been employed since his 
discharge from service.  Tr., pp. 3-4.  

Referring to the information provided by the veteran during 
the August 1997 VA examination, the representative asked 
whether the veteran would go down to the restaurant and 
sometimes have conversation, but a lot of times would not 
engage in conversation.  The veteran agreed.  Tr., p. 7.  

The representative asked the veteran whether he felt that 
individuals in the café commented about him, and the veteran 
stated that he had not heard such a thing, and specified that 
he did not think anyone was talking about him.  Tr., p. 7.  
When the representative asserted that the veteran had 
previously said that he may have heard people talking about 
him, the veteran responded that he may have heard comments at 
times but that he really did not know.  Id.  

The veteran reported watching the news, that he was able to 
hear and understand the news, and that he sometimes would 
have a conversation with his wife about the news a half-hour 
later.  Tr., p. 9.  

The veteran testified that he sometimes performed home 
maintenance and that he was able to do it by himself.  Tr., 
p. 10.  However, he indicated that he was no longer able to 
perform repair work on a vehicle.  Tr., pp. 10-11.  

The veteran reported sometimes talking to his neighbors if 
they were around, at a rate of about once a week.  Tr., p. 
11.  The veteran also testified that he would sometimes 
discuss the day with his wife at dinner.  Tr., p. 12.  He 
reported that he would go to a restaurant for coffee later in 
the evening for about an hour.  He reported that he return 
home after this and go to sleep.  He reported that he was 
able to sleep fairly easily, but would have disturbing dreams 
once in awhile.  Tr., pp. 13-14.  

The veteran testified that during the night he would 
sometimes go outside when he heard a noise to check and make 
sure that there was no one "fooling around" on his property.  
Tr., p. 14.  The representative asked the veteran if he felt 
that people were out to bother him, and the veteran responded 
that he did not have this feeling.  Tr., p. 15.  

The veteran's spouse next testified that her husband would 
sometimes get mad when talking about conversations he had at 
the restaurant, or even when watching the television.  Tr., 
pp. 17-18.  She reported that she more or less had to tell 
him what he should be doing.  Tr., p. 19.  She testified that 
the veteran's conversations with his neighbors were minimal, 
and that actual conversations were rare.  She reported that 
he had no other social involvement.  Tr., pp. 19-20.  She 
indicated that she had to supervise a lot of his activities 
around the house, including mowing the lawn.  Tr., pp. 21-22.  

The veteran's spouse testified that the veteran could be 
taken advantage of and that she did not trust him to perform 
business transactions as a result.  Tr., pp. 22-23.  She 
acknowledged that he still drove but that he would get lost 
and needed her to navigate.  She stated that she had to 
remind him to maintain his personal hygiene.  Tr., p. 23.  
She opined that he was incapable of working.  Tr., p. 24.  
She also testified that the veteran's condition had not 
changed and that it remained the same.  Tr., p. 27.  

In May 2000 a VA examination for housebound status or 
permanent need for regular aid and attendance was conducted.  
During this examination the veteran was described as well 
nourished, healthy, and that he communicated well.  It was 
noted that he had a schizophrenia-related mental status.  The 
veteran's spouse reported that he needed help with bathing 
and that he was unable to pay bills.  It was concluded that 
the veteran's main issue was psychiatric, and that he needed 
assistance with showering, paying bills, and meals, all of 
which were performed by his wife.  

In May 2000 the veteran underwent a VA examination of his 
mental status.  It was noted that the record indicated that 
the veteran's psychiatric condition may have been in 
remission for many years.  He continued to deny taking 
psychotropic medication.  He indicated that he tried to 
maintain the house and yard, but the examiner noted that 
other records indicated that his spouse was taking care of 
such responsibilities.  

The veteran reported going to different places to talk to 
people; however, the examiner also noted the spouse's report 
that he was somewhat reclusive and restricted in his 
interactions with others.  

When asked if he had an impairment of thought process or 
communication, the veteran replied that he sometimes needed 
to think back on things and had difficulty communicating with 
others, maintaining conversations, as well as thinking along 
a specific joining of thoughts.  

The veteran denied hallucinations or delusions and cited no 
inappropriate behavior.  He denied being suicidal or 
homicidal.  He indicated that he had no personal problems 
with maintaining his personal hygiene or other basic 
activities of daily living.  However, the wife indicated that 
he did have trouble with doing household chores and following 
through with instructions, and that she had to continually 
supervise his efforts in the home.  

The veteran was noted as having some orientation problems 
with place, and that he indicated that he would get confused 
at times and had problems with short-term memory loss.  He 
denied long-term memory problems.  He cited no obsessive or 
ritualistic behaviors.  He indicated no particular panic 
attacks or generalized anxiety, and he denied depressive 
symptoms.  He denied having any problems with sleeping.  The 
primary problems reported were physical in nature.  In terms 
of competency, the veteran reported that his wife took care 
of the finances and indicated that he could not do this very 
well.  

The veteran displayed no problem with rate and flow of speech 
during the examination.  There appeared to be no impairment 
in impulse control.  Testing revealed considerable difficulty 
in basic information and vocabulary.  He was thought to be of 
below-average intelligence.  

It was concluded that the veteran had some severe 
difficulties and functioning that were probably related to 
his below-average intelligence.  The examiner further found 
that that he appeared to be at least mildly mentally impaired 
in his cognitive ability, which would "probably impair his 
ability to function and to make decisions."  

The Axis I diagnosis was schizophrenia, paranoid-type, "in 
remission...however, having some difficulties related to this 
that are within the occupational arena as well as 
relationships and having some unusual ideation with regard to 
his own physical health and ability to function."  It was 
further found under Axis II that at least mild mental 
retardation was indicated by pertinent testing.  Finally, it 
was concluded in Axis IV that the veteran had moderate to 
severe psychosocial symptoms in terms of interacting, 
maintaining finances, and maintaining basic activities of 
living and functioning within the household.  

During the October 2001 hearing before the Board, the veteran 
testified that he had not worked recently and did not have 
enough "points" to receive SSA benefits.  Tr., p. 5.  He 
indicated that he was last seen for his psychiatric disorder 
in 1990 by Dr. DT.  Tr., p. 6.  The veteran's spouse 
testified that he saw Dr. DT in 1995.  Id.  

General Rating Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West Supp. 2001);  38 C.F.R. 
§§ 3.102, 4.3 (2001).

Specific Criteria and Analysis

Evaluation of Schizophrenia

Specific Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Effective November 7, 1996, during the pendency of this 
appeal, the VA Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders, including paranoid 
schizophrenia.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified 
at 38 C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

Prior to November 7, 1996, a 50 percent evaluation was 
assigned where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required active psychotic 
manifestations less than that necessary for a total schedular 
rating but which produces severe impairment of social and 
industrial adaptability.  A 100 percent evaluation was 
warranted by active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness, as to produce 
total social and industrial inadaptability.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1996).  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  In evaluating impairment resulting 
from ratable psychiatric disorders, social inadaptability is 
to be evaluated only as it affects industrial adaptability.  
Id.  The principle of social and industrial inadaptability as 
the basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants are time lost from gainful work and 
decrease in work efficiency.  Id.  It is for this reason that 
great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history will be.  Id.

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Analysis

After a careful review of the pertinent evidence of record, 
the Board finds that there is a preponderance of the evidence 
against the veteran's claim for an increased evaluation for 
paranoid schizophrenia under both the previous and amended 
rating criteria for this disorder.  38 C.F.R. §§  3.102, 4.3, 
4.132, Diagnostic Code 9203 (effective prior to November 7, 
1996); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9203; 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 
7, 1996).  

The veteran's paranoid schizophrenia is currently evaluated 
as 50 percent disabling.  Under the previous criteria, the 
next higher rating (70 percent) for paranoid schizophrenia 
required active psychotic manifestations less than that 
necessary for a total schedular rating but which produces 
severe impairment of social and industrial adaptability.  See 
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).  

In the case at hand, the most recent examination of the 
veteran's mental status in May 2000 found the veteran's 
schizophrenia to be in remission.  Previous VA examinations 
also failed to yield a current psychiatric diagnosis; they 
only noted his previous history of psychotic episodes.  This 
constitutes persuasive evidence that the veteran's paranoid 
schizophrenia is not manifested by active psychosis.  
Therefore a higher rating under the previous criteria is not 
warranted.  Id.  

The Board notes that Dr. DT diagnosed schizophrenia in 
November 1994.  However, the Board finds that the probative 
value of this diagnosis is outweighed by subsequent 
examinations not finding an active disorder, and the most 
recent VA examination specifically finding it to be in 
remission.  These examination reports are consistent with 
each other and are more contemporaneous than Dr. DT's 
examination.  Finally, Dr. DT did not explain why the veteran 
met the criteria for a diagnosis of schizophrenia; he did not 
specify which symptoms satisfied the criteria for such a 
diagnosis.  In contrast, the June 1995 VA examiner, 
specifically noting Dr. DT's findings, noted that the veteran 
had no major psychiatric symptoms with no evidence of 
schizophrenia.  For these reasons, the VA examination reports 
are entitled to more probative value.  This finding applies 
to the analysis under the amended criteria as well.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that it 
is not error for the Board to favor opinion of one competent 
medical expert over that of another when the Board gives 
adequate statement of reasons and bases).

The Board finds that the evidence also persuasively 
demonstrates that the next higher rating (70 percent) for 
paranoid schizophrenia is not warranted under the current 
criteria.  38 C.F.R. § 4.130, Diagnostic Code 9203.  

The probative medical evidence does not support a 70 percent 
evaluation for paranoid schizophrenia under the new rating 
criteria.  While VA examinations have concluded that the 
veteran has some limitation of social functioning, they have 
not documented the kind of symptomatology that rises to the 
level of severity that would warrant a 70 percent evaluation.  
Id.  

Examinations have not documented suicidal ideation.  To the 
contrary, during the May 2000 VA examination the veteran 
specifically denied having suicidal or homicidal ideation.  

Examinations have not documented obsessional rituals.  To the 
contrary, during the May 2000 VA examination it was 
specifically noted that the veteran cited no obsessive or 
ritualistic behaviors.  

With respect to speech, while Dr. DT noted that the veteran 
spoke with a flat tone during the November 1994 evaluation, 
no examinations have documented his speech as being 
illogical, obscure, or irrelevant.  In fact, he was found to 
have no problems with rate and flow of speech during the May 
2000 VA examination.  Furthermore, during the May 2000 aid 
and attendance examination it was noted that he communicated 
well.  

With respect to symptoms of depression and panic, Dr. DT 
noted that the veteran showed no enthusiasm during the 
examination; however, he did not describe the veteran as in a 
near-continuous state of depression or panic.  While the 
veteran indicated concern about bills "piling up" during the 
June 1995 VA examination, he was described as pleasant and 
cooperative during the examination.  Furthermore, his affect 
was found to be appropriate and not nervous.  

During the August 1997 VA examination the veteran was 
documented as having a depressed affect and being resigned to 
the problems of growing older.  However, it was not indicated 
that he was in a near-continuous state of depression or 
panic.  In fact, the examiner found him to be functioning at 
the 70 level under Axis V.  This same level was documented 
during the June 1995 VA examination.  

A level of 70 assigned under Axis V, as will be discussed 
below, is indicative of only mild symptomatology or only 
"some" difficulty in social, occupational, or school 
functioning.  

Axis V is for reporting the clinician's judgment of the 
individual's overall level of functioning.  The general 
assessment functioning scale (GAF) is between 1 and 100.  See 
Baker v. West, 11 Vet. App. 163, 165 (1998) (citing to the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-
IV)).  

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing to 
the DSM-IV).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Thus, VA examiners have consistently indicated that the 
limitations and symptoms resulting from the veteran's 
psychiatric disability alone are only mild with some 
difficulty in social and occupational functioning.  

Finally, during the May 2000 VA examination, the veteran 
denied a history of panic attacks, generalized anxiety, and 
depressive symptoms.  Thus, the evidence has not documented 
the veteran to be in a near continuous state of panic or 
depression.  

There is no pertinent evidence documenting any recent 
problems with impulse control.  Recent examinations have not 
documented impulse control problems.  To the contrary, on VA 
examination in May 2000 it was noted that there appeared to 
be no impairment in impulse control on the part of the 
veteran.  

The veteran has reported some problems with spatial 
orientation, including memory and concentration problems.  
These problems have been reported by the veteran's wife as 
well, who has reported that the veteran has to be constantly 
reminded to perform even basic activities.  While the record 
documents impairment in this area, at least in terms of 
memory, concentration, and cognitive ability, no evidence has 
documented the veteran as being spatially disoriented.  

In this regard, the veteran has reported being able to drive 
his wife to work, driving to the grocery store, perform some 
home maintenance on his own, and going to a café or 
restaurant by himself in the evening to get some coffee, 
which the veteran's spouse herself has acknowledged.  VA 
examinations have documented the veteran's insight as being 
intact and that he can distinguish right from wrong.  
Moreover, the May 2000 VA examiner indicated that the 
veteran's cognitive problems were attributable to his below-
average intelligence or mild mental retardation, as opposed 
to a psychiatric disability.  Finally, the Board again notes 
that both the June 1995 and August 1997 VA examiners 
indicated that the veteran had a GAF of 70, which, as noted 
above, is indicative of only mild symptomatology or only 
"some" difficulty in social, occupational, or school 
functioning.  

The veteran's spouse has asserted that the veteran has to be 
reminded of his personal hygiene and that he has poor 
personal hygiene.  During the November 1994 examination, Dr. 
DT noted that the veteran's personal hygiene had deteriorated 
significantly over the past few years.  However, this 
conclusion was based on a history provided by the veteran and 
his wife, as Dr. DT noted.  Dr. DT provided none of his own 
observations as to the veteran's hygiene on examination.  The 
statement is therefore entitled to less probative weight, 
particularly in light of contradictory evidence in subsequent 
examination reports.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993); see also Owens v. Brown, 7 Vet. App. 429 
(1995).  

In particular, the June 1995 VA examiner noted that the 
veteran was dressed in an appropriate winter jacket.  During 
the August 1997 VA examination no documentation of poor 
personal hygiene was noted.  The only reference made to the 
veteran's appearance was that he was wearing a long-sleeved 
cowboy shirt and a red hat.  No documentation of neglect of 
personal hygiene was noted during the May 2000 VA 
examination.  

Finally, the record has not documented difficulty in adapting 
to stressful circumstances or an inability to establish and 
maintain effective relationships to a degree that would 
satisfy the criteria for a higher rating.  While the veteran 
has never been employed, there is no recent evidence that his 
mental status interfered with his reported attempts at 
employment.  In fact, he reported that his loss of a 
janitorial job resulted from the plant closing down.  While 
the veteran has voiced concern about bills during the June 
1995 VA examination it was noted that he did not appear 
nervous, and was in fact found to be pleasant and cooperative 
during the examination.  

During the August 1997 VA examination the veteran was found 
to be depressed and resigned to the problems of growing 
older.  It was also opined that he had limited social skills, 
and that his lack of motivation and social skills would 
prevent him from working a full-time job.  

The Board finds that the August 1997 VA examiner's opinion 
that the veteran is unemployable does not allow for the grant 
of a higher rating for several reasons.  The August 1997 VA 
examiner referred to multiple factors in concluding that the 
veteran was unemployable (age, lack of motivation, and 
limited social skills), most of which were not found to 
pertain to the veteran's mental status.  

Of these three factors, the August 1997 VA examiner only 
attributed the veteran's limited social skills to his history 
of a psychiatric impairment.  He did not attribute his lack 
of motivation to his mental disorder.  In fact, in the same 
section where this analysis was made, the August 1997 VA 
examiner assigned a GAF of only 70, which, as noted above 
indicates a finding that the veteran's psychiatric disorder 
only resulted in mild symptoms or "some" difficulty in 
occupational functioning.  

The Board places more probative weight on the August 1997 VA 
examiner's GAF score  because, as noted above, this score 
specifically addresses psychological functioning.  
Furthermore, it is consistent with the description of the 
symptoms during the June 1995, August 1997, and May 2000 VA 
examinations.  

In this regard, the June 1995 VA examiner concluded that the 
veteran, while having some social problems and possible 
concentration problems, also assigned a GAF of only 70.  In 
addition, the May 2000 VA examiner concluded that the 
veteran's history of a psychiatric disorder resulted in only 
"some" difficulties in the occupational arena and with 
relationships.  Such a finding is also consistent with a GAF 
of 70.  Furthermore, the examiner appeared to find that the 
veteran's severe difficulties and functioning were "probably 
related to his below-average intelligence" - that is, not 
service-connected disability.  38 C.F.R. § 4.14.   

The above objective findings are consistent with many of the 
veteran's own statements.  The veteran himself has reported 
that he will go to a café or restaurant in the evening where 
he occasionally would engage in conversation.  He also has 
reported engaging in occasional conversation with his 
neighbors and with his wife at dinner.  Further, the veteran 
has remained married for many years to his current wife.  

The Board finds the veteran's statements regarding his 
activities to be more probative than his wife's because they 
are more consistent with the objective findings made by VA 
examiners who found no evidence of an active psychiatric 
problem.  In particular, the May 2000 VA examiner found it to 
be in remission, and the June 1995 examiner specifically 
found no evidence of schizophrenia.  

Furthermore, the veteran's spouse and the other lay 
contentions are not competent to assess the severity of the 
veteran's psychiatric disability and its impact on his 
employability.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In sum, the veteran's paranoid schizophrenia does not warrant 
a higher rating under either the previous or amended criteria 
because the probative evidence establishes that the disorder 
is in remission and because any current symptoms attributed 
to his history of such a disorder have been indicated as 
being mild or nonexistent (as illustrated in part by the GAF 
of 70 that has been assigned), and therefore do not meet the 
requirements for a higher rating.  

The Board notes that the May 2000 VA examiner found the 
veteran's psychosocial symptoms to be moderate to severe.  
However, Board restates that the VA examiner specified that 
the veteran's schizophrenia only resulted in "some" 
difficulties in the occupational arena and in relationships.  
The examiner indicated that the severe limitations resulted 
from his below-average intelligence, as opposed to his 
psychiatric disorder.  This examiner also concluded that the 
schizophrenia was in remission.  

As this case does not involve an appeal as to the initial 
rating assigned for his paranoid schizophrenia, the Board 
finds that the issue of staged ratings is not applicable 
here, particularly where no basis has been found for a higher 
rating for paranoid schizophrenia.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected paranoid schizophrenia.  

Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(2001).  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1)(2001).  The Court has held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under § 
3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, it has been contended that the veteran 
is unemployable due to his paranoid schizophrenia, and the 
record shows that he has been unemployed for many years.  
Nonetheless, the Board is of the opinion that the veteran has 
not submitted evidence indicating that his paranoid 
schizophrenia disability affects his employability in ways 
not contemplated by the Rating Schedule, whose percentage 
ratings represent the average impairment in earning capacity.  
38 C.F.R. § 4.1.  

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b).  See VAOPGCPREC 6-
96.  

In addition, the veteran has not presented a disability 
picture so unusual or exceptional as to render impractical 
the application of the regular schedular standards.  While 
the evidence shows that he has not been employed, the 
probative evidence does not establish that this lack of 
employment has been solely due to the veteran's psychiatric 
disability (the Board notes that the veteran has found 
unemployable for pension purposes due to his advanced age and 
lack of practical work experience).  Furthermore, the 
evidence does not indicate that the paranoid schizophrenia 
disability has resulted in frequent hospitalizations or 
inpatient care.  In fact, the evidence indicates that he has 
rarely received treatment for this disorder.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
paranoid schizophrenia disability has rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  


TDIU

Specific Criteria

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities combine to a 
total of 50 percent; thus, the veteran does not meet the 
threshold schedular criteria for a total disability rating.  
Id.

In cases where veterans fail to meet the percentage standards 
set forth in paragraph (a) of this section, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  In this regard, the 
regulations provide that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  Id.  
The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  Id.

Prior to November 7, 1996, and therefore during the pendency 
of this appeal, the regulations also allowed for a TDIU 
evaluation where the only service-connected disability was a 
mental disorder that was assigned a 70 percent rating and 
such mental disorder precluded the veteran from securing of 
following a substantially gainful occupation.  In such cases, 
the mental disorder was to be assigned a 100 percent 
schedular evaluation under the appropriate diagnostic code.  
38 C.F.R. § 4.16(c) (1996).  This provision was deleted 
effective November 7, 1996.  61 Fed. Reg. 52,700 (October 8, 
1996).  

Current regulations also provide that a veteran may be 
considered as unemployable upon termination of employment 
which was provided on account of disability, when it is 
satisfactorily shown that he or she is unable to secure 
further employment.  38 C.F.R. § 4.18(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis or a 
total disability rating.  Age, as such, is a factor only in 
evaluation of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19.  


Analysis

The veteran's only service-connected disability is his 
paranoid schizophrenia, which, as demonstrated above, 
warrants no more than a 50 percent evaluation.  As a result, 
a TDIU evaluation is not warranted under 38 C.F.R. § 4.16(a) 
because the requirements of this section have not been met.  
That is, the veteran's only service connected disability is 
not rated at 60 percent or more.  38 C.F.R. § 4.16(a).  
Further, a 100 percent evaluation is not warranted under 
previous section 4.16(c) for a similar reason: the veteran's 
service connected mental disorder is not rated as 70 percent 
disabling.  38 C.F.R. § 4.16(c) (1996).  

Thus, the only remaining issue is whether a TDIU evaluation 
is warranted under 38 C.F.R. § 4.16(b).  

To reiterate, in cases where veterans fail to meet the 
percentage standards set forth section 4.16(a) of this 
section, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities in accordance with 
38 C.F.R. § 3.321(b).  See 38 C.F.R. § 4.16(b).  

In the case at hand, the RO declined to submit the case to 
the Director for extra-schedular consideration under section 
4.16(b) because the veteran had failed to present evidence 
that he was unemployable due to his service-connected mental 
disability.  

After reviewing the record, the Board finds that the 
veteran's service-connected disability is not of such 
severity as to render him unable to secure or follow 
substantially gainful employment.  In essence, the Board 
believes that the medical evidence of record does not support 
the proposition that he is unemployable solely due to his 
service-connected disability.  

As noted above, the Board is of the opinion that the 
competent and probative evidence demonstrates that the 
veteran experiences no more than some impairment in 
occupational functioning due to his history of a paranoid 
schizophrenia.  The Board believes that this conclusion is 
consistent with the veteran's GAF score of 70, which is 
indicative of only some impairment in occupational 
functioning, as well as the May 2000 VA examiner's finding 
that the mental disorder only resulted in some difficulty 
with functioning in the occupational arena.  

The record shows that the veteran has not been employed for 
most of his adult life, and the August 1997 VA examiner 
concluded that the veteran was unemployable.  

However, as was noted above, the August 1997 VA examiner 
referred to multiple factors in concluding that the veteran 
was unemployable, including age, lack of motivation, and lack 
of social skills.  

As noted above, age cannot be used to grant a TDIU 
evaluation.  38 C.F.R. § 4.19.  Further, the August 1997 VA 
examiner only attributed the veteran's limited social skills 
to his history of a psychiatric impairment.  He did not 
attribute his lack of motivation to his mental disorder.  
More importantly, the VA examiner indicated that the 
veteran's psychiatric symptoms resulted in only some 
difficulty with occupational functioning as illustrated by 
the assignment of a GAF of 70.  

Similarly, the June 1995 VA examiner concluded that the 
veteran, only had some social problems and possible 
concentration problems, and assigned a GAF of only 70.  

Finally, during the May 2000 VA examination, the VA examiner 
concluded that the veteran's psychiatric disorder, now in 
remission, caused only "some difficulties" in the 
occupational arena.  Such a finding is consistent with the 
previous assignment of a GAF of 70.  This would indicate that 
the May 2000 VA examiner did not preclude the veteran from 
all forms of employment.  Furthermore, the examiner appeared 
to find that the veteran's severe difficulties and 
functioning were "probably related to his below-average 
intelligence."  

In light of the medical evidence documenting the veteran's 
paranoid schizophrenia to be in remission, the documentation 
of only some impact from this disorder on his employability, 
and the lack of any probative evidence establishing that the 
veteran's service-connected disability alone is responsible 
for his unemployability, leads the Board to conclude that a 
preponderance of the evidence is against a TDIU evaluation 
under section 4.16(b).  Thus, as the requirements for a TDIU 
evaluation under 38 C.F.R. § 4.16 have not been met, the 
veteran's claim is denied.  



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an evaluation in excess of 50 percent for 
paranoid type schizophrenia is denied.  

Entitlement to a TDIU evaluation is denied.  



			
	WAYNE M. BRAEUER	RONALD R. BOSCH
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	M. SABULSKY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

